Per Curiam.
It appears and is admitted that the claimant has done some work since the accident and has an earning capacity. These facts were not taken into account and no finding was made thereon in determining the amount of compensation. The name of Aaron Aufsher as employer should be struck out. In other respects the findings are sustained by the evidence. Van Kirk, P. J., Hinman, Davis, Whitmyer and Hasbrouck, JJ., concur. Award reversed and claim remitted, with costs against the State Industrial Board to abide the event.